Exhibit 10.20

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (“Agreement”) is made and entered into as of this 30th
day of May, 2015, (“Effective Date”) by and between SBEHG Las Vegas I, LLC
(“Employer”) and Michael Morgan (“Employee”) (the aforementioned collectively
(individually “Party”, and collectively the “Parties”).

RECITALS

WHEREAS, Employer is a limited liability company duly organized and existing
under the laws of the State of Nevada, maintains its principal place of business
at 2535 Las Vegas Boulevard, South, Las Vegas, Nevada 89109 and with the Owner
and its Affiliates (as defined in Schedule I - Definitions attached hereto) is
engaged in the business of developing, owning and operating a casino resort at
such place of business;

WHEREAS, SB Gaming, LLC (“Gaming Operator”) is a limited liability company duly
organized and existing under the laws of the State of Nevada, maintains its
principal place of business at 2535 Las Vegas Boulevard South, Las Vegas, Nevada
89109 and is engaged in the business of conducting Gaming Operations as defined
in the Casino License Agreement between Stockbridge/SBE Holdings, LLC (“Owner”)
and Gaming Operator, dated June 16, 2014, as it may be amended or restated from
time to time;

WHEREAS, Employer and Gaming Operator operate the hotel and casino resort
located at 2535 Las Vegas Boulevard South, Las Vegas, Nevada 89109, commonly
known as the SLS Las Vegas Hotel and Casino (the “SLS Las Vegas”);

WHEREAS, pursuant to the Employee Lease Agreement between Employer and Gaming
Operator dated June 16, 2014, as it may be amended and/or restated from time to
time, Employer agrees to furnish to Gaming Operator, and Gaming Operator agrees
to lease, certain employees, including Employee, as may be necessary to conduct
all Gaming Operations at the SLS Las Vegas; and

WHEREAS, in furtherance of its business, Employer shall employ Employee as Chief
Financial Officer of SLS Las Vegas;

NOW, THEREFORE, for and in consideration of the foregoing recitals and in
consideration of the mutual covenants, agreements, understandings, undertakings,
representations, warranties and promises hereinafter set forth, with the Parties
intending to be legally bound thereby, Employer and Employee do hereby covenant
and agree as follows:

1. EMPLOYMENT POSITION AND DUTIES.

1.1 Employee will be employed by Employer as Chief Financial Officer of SLS Las
Vegas. Employee shall report to the Employer’s President and Chief Operating
Officer or his/her designee. Employee shall, in a professional and businesslike
manner, perform such duties assigned by Employer as are generally associated
with the duties of a Chief Financial Officer in an integrated resort hotel and
casino on the Las Vegas Strip for Employer, as well as such similar duties that
are consistent with the foregoing as may be assigned to Employee by Employer.
Employee agrees to, at all times during the Term of this Agreement and in all

 

Page 1 of 13



--------------------------------------------------------------------------------

material respects, adhere to any and all material internal instructions, polices
and/or procedures applicable to Employer’s business and its employees as
established or modified from time to time. Employee shall devote Employee’s best
efforts to the performance of duties hereunder and shall not engage in any other
business or employment which would prevent Employee from fully and
satisfactorily performing services required by Employer or which would result in
a conflict of interest.

1.2 Employee acknowledges and agrees that Employee’s duties and obligations
include making timely application and securing and maintaining qualification
under any suitability or licensing requirement to which Employee may be subject
by reason of his position with Employer and its Affiliates, whether under the
laws of Nevada or as otherwise applicable. Until such time as Employee secures
the necessary suitability finding and/or gaming license(s), Employee agrees that
he will only perform such duties as are in accordance with applicable laws and
regulations.

2. TERM

2.1 The term of Employee’s employment by Employer pursuant to this Agreement
shall commence no later than July 20, 2015 (“Commencement Date”) and continue
through and including July 20, 2018 (“Term”), subject to earlier termination by
either party or extension as hereinafter provided.

2.2 The Term will thereafter automatically extend in one (1) year increments
(“Extended Term”) unless ninety (90) calendar days’ written notice to terminate
is given by either party prior to the end of the then-current Term or Extended
Term. Except as otherwise specified in this Agreement, the terms and conditions
of this Agreement shall cease upon expiration of the Term, Extended Term, or
earlier termination pursuant to Section 4.1 of this Agreement.

3. COMPENSATION; FRINGE BENEFITS

3.1 Base Salary. Except as otherwise detailed in Section 4, the Employer shall
pay Employee a Base Salary during the Term of this Agreement, at the rate of Two
Hundred Seventy-Five Thousand Dollars ($275,000.00) per annum (“Base Salary”),
subject to usual and customary deductions for withholding taxes and similar
charges, and customary contributions to health and benefit programs in which
Employee is enrolled. Base Salary shall be paid in accordance with the
Employer’s payroll practices as established from time to time.

3.2 Incentive Compensation.

3.2.1 In addition to the Base Salary set forth in Subsection 3.1 above, Employee
shall be eligible to participate in Employer’s discretionary bonus program and
earn an annual performance bonus (“Annual Performance Bonus”) of up to forty
percent (40%) of Employee’s Base Salary, which is based on the overall financial
performance of SLS Las Vegas and the satisfactory achievement of
Employer-established goals and objectives for Employee. The Annual Performance
Bonus will be paid, if at all, in accordance with Employer’s bonus program,
which may be amended or modified by Employer at any time and in its sole
discretion.

3.2.2 Employee shall be entitled to a one time signing bonus (“Signing Bonus”)
of Twenty-Five Thousand Dollars ($25,000), to be paid within thirty
(30) calendar days of the Commencement Date; provided that Employee must return
a pro rata portion of the Signing Bonus if Employee voluntarily resigns from
employment with Employer or Employer terminates Employee’s employment for
“Cause” prior to completing 12 months of employment. The Employer shall have the
right to offset any repayment amount due from Employee to Employer against any
other amounts owed by Employer to Employee on a prorated basis. Employer will
also provide hotel accommodations at SLS Las Vegas for up to thirty (30) days
upon arrival.

3.3 Other Employee Benefits. Employee is entitled to all the usual benefits
offered to Employees at Employee’s level, including paid vacation in accordance
with the Company’s vacation policy. Employee will receive 3 weeks’ vacation in
year 1 and then transition to Company’s vacation policy in year 2. Any portion
of unused vacation at the end of year 1 will be forfeited. Employee is entitled
to participation in the Company’s sponsored medical, dental and insurance
programs, as well as the ability to participate in any Company retirement
savings plan (the “Benefit Plans”), subject to the limitations imposed by the
terms of such plans. To the extent permitted by the terms of each Benefit Plan,
Employee shall be eligible to participate in each Benefit Plan in accordance
with the terms and conditions of such plan.

 

Page 2 of 13



--------------------------------------------------------------------------------

4. SPECIAL TERMINATION PROVISIONS.

4.1 This Agreement shall terminate upon the occurrence of any of the following
events:

4.1.1 By mutual agreement;

4.1.2 By the Employer if Employee dies or becomes physically or mentally
disabled (the term “disabled” as used herein shall mean any mental or physical
illness or incapacity that renders Employee unable to perform the essential
functions of his position hereunder, after reasonable accommodation by the
Employer, or in accordance with any short-term or long-term disability plan
provided by the Employer);

4.1.3 By the Employer, for “Cause” which shall be defined as any of the
following: (i) Employee has committed any material act of dishonesty, fraud or
willful misrepresentation or any similar act involving moral turpitude; (ii) by
reason of Employee’s conviction or plea of nolo contendere of any crime
involving dishonestly, breach of trust, or physical or emotional harm to any
person; (iii) Employee is determined by the Employer in its reasonable
discretion to have breached a material representation of Employee contained in
this Agreement; (iv) Employee’s material breach of any rule, policy or directive
of Employer, including, but not limited to, Employer’s policy against sexual and
other illegal harassment, Employer’s policy against illegal discrimination, or
the Employer’s Code of Conduct; (v) Employee’s use, possession and/or sale of
illegal drugs at any time (whether on or off duty) and in any location (whether
on or off Employer’s premises); (vi) Employee’s failure to make timely
application and qualify (or having so qualified being thereafter suspended,
disqualified or revoked) under any suitability or licensing requirement to which
Employee may be subject by reason of Employee’s position with Employer and its
Affiliates, whether under the laws of Nevada or as otherwise applicable;
(vii) Employee’s commission of a material act, or failure to complete a material
act, that causes the Employer in its reasonable discretion to believe that the

 

Page 3 of 13



--------------------------------------------------------------------------------

Employer has suffered or will suffer material damages as a direct result
thereof; (viii) Employer’s reasonable determination that Employee’s continued
employment may materially adversely affect the status of the Employer with any
regulatory agency; (ix) Employer’s reasonable determination that Employee has
failed to satisfactorily and completely perform his duties under this Agreement;
or (x) Employer’s determination, in its reasonable discretion, that Employee has
a drug or alcohol dependency, or Employee’s abuse of alcohol, including, but not
limited to, reporting to or engaging in work under the influence of alcohol.

4.1.4 By the Employer, for any reason other than those set forth in Subsections
4.1.1, 4.1.2, 4.1.3 or 4.1.6, or for no reason, at any time during the Term of
this Agreement.

4.1.5 By the Employee, upon sixty (60) days prior written notice pursuant to
Section 8 to the Employer.

4.1.6 Upon expiration of the Term or Extended Term.

4.2 Effect of Termination

4.2.1 In the event of any termination under Subsection 4.1 of this Agreement,
Employee (or, in the event of Employee’s death, his estate) shall be entitled to
receive compensation accrued and payable to him as of the date of termination or
death.

4.2.2 If Employee’s employment is terminated pursuant to Subsection 4.1.4,
Employer shall cause to be paid to Employee a severance amount equal to the
lesser of (i) six (6) months of Employee’s Base Salary as of the date of such
termination or (ii) Employee’s Base Salary that otherwise would have been
payable through the remainder of the Term. Subject to Subsection 4.2.5,
severance payments by Employer to or on behalf of Employee shall be made on
Employer’s regularly scheduled paydays over such period and be subject to
withholding for income tax, social security and any other applicable federal or
state employment taxes. This severance pay obligation is expressly conditional
upon Employee executing a separation agreement and release of claims in a form
satisfactory to the Employer. Employee acknowledges that this severance pay
obligation shall serve as good and sufficient consideration to support the
restrictive covenants contained in Section 6. If Employee accepts other
full-time employment, whether as an employee or independent contractor, during
the period that severance payments are due hereunder, all such severance
payments shall cease.

4.2.3 No termination of Employee’s employment or this Agreement shall affect any
obligation of a party hereunder which, by its terms, expressly survives such
termination including, without limitation, Employee’s obligations under Sections
5 and 6 hereof.

4.2.4 The Employer, at its option, may elect to satisfy its obligations under
this Section 4 by a lump sum payment to Employee.

4.2.5 The Employer’s obligations under this Agreement, if any, shall immediately
terminate in the event of a violation by Employee of Employee’s obligations
under Section 6 hereof. In the event that Employee violates Employee’s
obligations under Section 6, Employee shall reimburse Employer for all severance
payments made by Employer.

 

Page 4 of 13



--------------------------------------------------------------------------------

5. CONFIDENTIALITY.

5.1 Employee hereby warrants, covenants and agrees that Employee shall not
directly or indirectly use or disclose any confidential information, trade
secrets, or works for hire, whether in written, verbal, electronic or model
form, at any time or in any manner, except as required in the conduct of
Employer’s or its Affiliate’s business or as expressly authorized by Employer in
writing. There is no requirement that confidential information be marked with
any legend or notation confirming its confidential status to be afforded
protection under this paragraph. Whenever confidential information is
incorporated into a new document, electronic file, notes or other tangible
media, such media shall become and be construed to be confidential information,
subject to all of the terms and conditions set forth in this Agreement. Employee
shall take all necessary and available precautions to protect against the
unauthorized disclosure of confidential information, trade secrets, or works for
hire. Employee acknowledges and agrees that such confidential information, trade
secrets, or works for hire are the sole and exclusive property of Employer or
its Affiliates.

5.2 Employee shall not remove from Employer’s premises any confidential
information, trade secrets, works for hire or any other documents, in whatever
media, pertaining to Employer’s or its Affiliates’ businesses, except in the
normal course of Employee’s conduct of his duties detailed in Section 1 or
unless expressly authorized in writing by Employer. Furthermore, Employee
specifically covenants and agrees not to make any duplicates, copies, or
reconstructions of such materials and that, if any such duplicates, copies, or
reconstructions are made, they shall become the property of Employer upon their
creation.

5.3 Upon termination of Employee’s employment with Employer for any reason,
Employee shall turn over to Employer the originals and all copies of any and all
papers, documents and things, including information stored for use in or with
computers and software, all files, index cards, phone books, notes, price lists,
customer contacts, bids, customer lists, notebooks, books, memoranda, drawings,
computer disks or drives, or other documents: (i) made, compiled by, or
delivered to Employee concerning any customer served by Employer or its
Affiliate or any product, apparatus, or process manufactured, used, developed or
investigated by Employer or its Affiliates; (ii) containing any confidential
information, trade secret or work for hire; or (iii) otherwise relating to
Employee’s performance of duties under this Agreement. Employee further
acknowledges and agrees that all such documents are the sole and exclusive
property of Employer or its Affiliates.

5.4 Employee hereby warrants, covenants and agrees that Employee shall not
disclose to Employer or any Affiliate, officer, director, employee or agent of
Employer or its Affiliate, any proprietary or confidential information or
property, including but not limited to any trade secret, formula, pattern,
compilation, program, device, method, technique or process, which Employee is
prohibited by contract, or otherwise, to disclose to Employer (the “Restricted
Information”). In the event Employer or its Affiliate requests Restricted
Information from Employee, Employee shall advise Employer or its Affiliate that
the information requested is Restricted Information and may not be disclosed by
Employee.

5.5 The obligations of this Section 5 are continuing and shall survive the
termination of Employee’s employment with Employer for any reason. Nothing
herein shall prevent Employee from consulting with accountants and attorneys or
from disclosing information that is public.

 

Page 5 of 13



--------------------------------------------------------------------------------

6. RESTRICTIVE COVENANTS.

6.1 Non-Compete. Employee agrees that, while Employee is employed by the
Employer and during the Restricted Period and in the Restricted Area (as defined
below), Employee shall not, without the Employer’s prior written consent,
directly or indirectly, as a principal, employee, consultant, partner, or
stockholder of, or in any other capacity with, any business enterprise (other
than in Employee’s capacity as a holder of not more than one percent (1%) of the
combined voting power of the outstanding stock of a publicly held company),
engage in direct or indirect competition with the Business of the Employer or
any of its Affiliates. For purposes of this Subsection 6.1, the Employer’s
“Business” shall mean (i) gaming establishments, (ii) lodging establishments,
(iii) restaurants and other food and/or beverage establishments, and
(iv) nightlife establishments.

6.1.1 Restricted Period. For the purposes of this Subsection 6.1, Employee and
Employer agree that the “Restricted Period” means at any time during the Term or
any Extended Term, and a period of six (6) months after a termination pursuant
to Subsection 4.1.2, 4.1.3 or 4.1.5. In no event shall Employee’s breach of any
obligations created by this Agreement, including the notice provision set forth
in Subsection 4.1.5, be deemed a waiver or modification of the Restricted
Period.

6.1.2 Restricted Area. For the purposes of this Subsection 6.1, the Employee and
Employer agree that “Restricted Area” means Clark County, Nevada. The Employee
and Employer expressly acknowledge as reasonable and agree that the Restricted
Area is appropriate considering, among other compelling factors, the nature and
scope of the Employer’s Business, the scope of Employer’s venues, revenue
sources and audience, the limited number of competitive entities and the
extremely narrow definition of the Business.

6.2 Confidential Information. Employee acknowledges that Employer will provide
and expose Employee to certain confidential information, trade secrets,
inventions, works of authorship, business relationships and customer
relationships possessed by and/or developed by or for Employer or its Affiliates
at a considerable investment of time and expense, such that Employer and/or its
Affiliates would be irreparably harmed if the Employee were to improperly use
and/or disclose such knowledge with respect to competitors, potential
competitors, customers and other parties. Further, Employee acknowledges that
maintaining strong customer relationships is essential to Employer’s and
Affiliates’ businesses and that such client relationships are special and unique
and required considerable investment of time and funds to develop. Given
Employee’s senior position with Employer and relationship with Affiliates,
Employee understands that Employee will be identified in the mind of customers
with the products and services offered by Employer and/or its Affiliates and
will have established personal relationships with customers and accumulated
important information about them, such that there is a substantial risk of
Employee appropriating Employer’s and/or its Affiliates’ customer goodwill
and/or otherwise compromising customer relations, resulting in irreparable harm
to Employer and/or its Affiliates. Confidential information may exist in
electronic, written, visual, verbal or audio form, or some combination thereof,
and its form does not affect whether the information is within the scope of the
definition of confidential information set forth in this paragraph. There is no
requirement that Employer’s confidential information be marked with any legend
or notation confirming its confidential status to be afforded protection under
this paragraph. Whenever confidential information is incorporated into a new
document, electronic file, notes or other tangible media, such media shall
become and be construed to be confidential information, subject to all of the
terms and conditions set forth in this Agreement.

 

Page 6 of 13



--------------------------------------------------------------------------------

6.3 Non-Solicitation of Employees. Employee hereby further covenants and agrees
that, for one (1) year following Employee’s cessation of employment with
Employer, for whatever reason, Employee shall not, directly or indirectly,
induce or attempt to induce or solicit or attempt to solicit the employment,
hiring or engagement of any employee of Employer or its Affiliates, or actually
employ, hire or engage any such employee for Employee’s own purposes or on
behalf of any other person or business entity in competition in any manner
whatsoever with the principal business activities of Employer and/or its
Affiliates.

6.4 Non-Solicitation of Clients; Non-Interference. Employee also covenants and
agrees that, for one (1) year following Employee’s cessation of any continued
employment with Employer, Employee shall not, directly or indirectly: (i) induce
or attempt to induce or solicit or attempt to solicit any customer of Employer
or Affiliate to cease doing business with Employer and/or its Affiliates or
otherwise move their business elsewhere; or (ii) interfere or attempt to
interfere with the business relationships between any customer and Employer
and/or its Affiliates, either for Employee’s own purposes or on behalf of any
other person or business entity in competition in any manner whatsoever with the
principal business activities of Employer and/or its Affiliates, in or about any
market in which Employer and/or its Affiliates. Employee and Employer also agree
that the fact that any particular customer does not exclusively utilize the
services or products of the Employer and/or Affiliate, i.e., the customer
contracts with third parties for the provision of the same services or products
offered by the Employer and/or its Affiliates, shall have no bearing on the
enforcement of this subsection.

6.5 Non-Disparagement.

6.5.1 Employee acknowledges and agrees that Employer, Owner and their Affiliates
have a reputation for offering high quality services to the public, and that
Employer, Owner and their Affiliates desire to maintain their reputation and
receive positive publicity. Accordingly, Employee agrees that he will not
directly or indirectly make any oral, written or recorded private or public
statement or comment that is disparaging or defamatory of Employer, Owner and
their Affiliates or any of their respective owners, officers, directors,
shareholders, employees and/or agents. Disparaging statements include, without
limitation, any and all statements or implications which cast Employer, Owner
and their Affiliates or any of their respective owners, officers, directors,
shareholders or employees in a negative light.

6.5.2 Employer, Owner and their Affiliates agree that they, and any of their
respective owners, officers, directors, or shareholders, will not directly or
indirectly make any oral, written or recorded private or public statement or
comment that is disparaging, or defamatory of Employee. Disparaging statements
include, without limitation, any and all statements or implications which cast
Employee in a negative light.

6.5.3 Notwithstanding the provisions of Subsections 6.5.1 and 6.5.2 above,
Employee, Employer, Owner, and their Affiliates and any of their respective
owners, officers, directors and shareholders are permitted to respond truthfully
and fairly in any court, government, regulatory, legal or administrative
proceeding, or in response to any request or inquiry by his employer, including
but not limited to requests arising under that company’s ethical guidelines,
compliance committee, code of conduct or reporting requirements of the public
stock exchange on which the company’s publically traded stock is traded and the
rules and regulations of any governmental entity including the Securities and
Exchange Commission, and any gaming regulatory body.

6.5.4 The obligations of the Parties regarding disparaging remarks shall
automatically terminate five (5) years from any termination of Employee’s
employment.

 

Page 7 of 13



--------------------------------------------------------------------------------

6.6 Employee hereby acknowledges that all duties performed hereunder, were
specifically ordered or commissioned by Employer (“Works”); that the Works shall
constitute a work-made-for-hire as defined in the United States Copyright Act of
1976, United States Code, Title 17, §101, et seq; that Employer is and shall be
the author of said work-made-for-hire and the owner of all rights in and to the
Works throughout the universe, in perpetuity and in all languages, for all now
known or hereafter existing uses, media and forms, including, without
limitation, the copyrights therein and thereto throughout the universe for the
Term; and that Employer shall have the right to make such changes therein and
such uses thereof as it may deem necessary or desirable. Works shall include,
but not be limited to, all material and information created by Employee in the
course of or as a result of Employee’s employment with Employer which is fixed
in a tangible medium of expressions, including, but not limited to, notes,
drawings, memoranda, correspondence, documents, records, notebooks, flow charts,
and source and object codes, regardless of the medium in which they are fixed.
To the extent that the Works are not recognized as a work-made-for-hire,
Employee hereby assigns transfers and conveys to Employer, without reservation,
all of Employee’s right, title and interest throughout the universe in
perpetuity in the Works, including, without limitation, all rights of copyright
and copyright renewal in said Works or any part thereof. Employee will take
whatever steps and do whatever acts Employer requests, including, but not
limited to, placement of Employer’s proper copyright notice on such Works to
secure or aid in securing copyright protection and will cooperate with
Employer’s, or its nominees’, efforts in filing applications to register claims
of copyright in such Works. Employee will not reproduce, distribute, display
publicly, or perform publicly, alone or in combination with any data processing
or network system, any Works of Employer without the written permission from
Employer.

6.7 Employee hereby further covenants and agrees that the restrictive covenants
contained in this Section 6 are reasonable as to duration, terms and
geographical area and that they protect the legitimate interests of Employer,
Owner and/or their Affiliates, impose no undue hardship on Employee, and are not
injurious to the public. Employee further agrees that the duration (time period)
associated with the restrictive covenants in this Section 6 will be tolled
during any period of noncompliance. Therefore, should the Employer be compelled
to seek injunctive relief, the Parties envision the court’s order for compliance
to provide for a complete period of time, whichever is applicable to the given
dispute, and not merely the remaining portion of the applicable time period.
Further, in the event that any of the restrictions and limitations contained in
this Section 6 are deemed to exceed the time, geographic or other limitations
permitted by Nevada law, the Parties agree that a court of competent
jurisdiction shall revise or otherwise “blue-pencil” any offending provisions so
as to bring this Section 6 within the maximum time, geographical or other
limitations permitted by Nevada law.

7. REMEDIES.

Employee acknowledges that Employer and/or its Affiliates have and will continue
to deliver, provide and expose Employee to certain knowledge, information,
practices, and procedures possessed or developed by or for Employer or its
Affiliates at a considerable investment of time

 

Page 8 of 13



--------------------------------------------------------------------------------

and expense, which are protected as confidential and which are essential for
carrying out Employer’s or its Affiliate’s business in a highly competitive
market. Employee also acknowledges that Employee will be exposed to confidential
information, trade secrets, inventions and business relationships possessed or
developed by or for Employer or its Affiliates, and that Employer or its
Affiliates would be irreparably harmed if Employee were to improperly use or
disclose such items to competitors, potential competitors or other parties.
Employee further acknowledges that the protection of Employer’s and its
Affiliates’ customers and businesses is essential, and understands and agrees
that Employer’s and its Affiliates’ relationships with its customers and its
employees are special and unique and have required a considerable investment of
time and funds to develop, and that any loss of or damage to any such
relationship will result in irreparable harm. Consequently, Employee covenants
and agrees that any violation by Employee of Sections 5 or 6 shall entitle
Employer and/or its Affiliates to immediate injunctive relief in a court of
competent jurisdiction and to pursue all other remedies available by law,
including financial damages. Employee further agrees that no cause of action for
recovery of materials or for breach of any of Employee’s representations,
warranties or covenants shall accrue until Employer or its Affiliate has actual
notice of such breach.

8. NOTICES.

Any and all notices required under this Agreement shall be in writing and shall
be either hand-delivered or mailed, certified mail, return receipt requested,
addressed to (as may later be modified):

 

TO EMPLOYER: SBEHG Las Vegas I, LLC d/b/a SLS Las Vegas Attn: General Counsel
2535 Las Vegas Boulevard South Las Vegas, NV 89109 TO EMPLOYEE: Michael Morgan
105 Coral Manor Bayroc, West Bay Street Nassau, Bahamas

All notices hand-delivered shall be deemed delivered as of the date actually
delivered. All notices mailed shall be deemed delivered as of three (3) business
days after the date postmarked. Any changes in any of the addresses listed
herein shall be made by notice as provided in this Section 8.

9. MANDATORY ARBITRATION

9.1 Except for violations of Section 5 and 6 in which a Party may concurrently
pursue injunctive relief pursuant to Section 7, any controversy, dispute or
claim arising from this Agreement that cannot be resolved by the Employer and
Employee in good faith shall be settled by arbitration before a sole neutral
arbitrator in accordance with the then-applicable employment dispute resolution
rules of the American Arbitration Association or any successor thereto. The
arbitration shall be held in Las Vegas, Nevada. If the Employer and the Employee
shall not have agreed on a mutually satisfactory arbitrator within ten
(10) business days of the request of either Party for arbitration hereunder, the
Employer and the Employee shall request of list of five (5) arbitrators from the
American Arbitration Association. The list shall contain the educational and

 

Page 9 of 13



--------------------------------------------------------------------------------

professional biographies of each arbitrator who shall be a member of the
National Academy of Arbitrators. The cost of this list and filing fee will be
paid by the Employer. The arbitrator shall be selected by the Parties by
alternately striking names from the list. The moving Party shall strike the
first name. This process shall be completed within thirty (30) calendar days of
the date the written dispute was served on the opposing Party and/or the
subsequent date arbitration is ordered by a court, whichever is sooner. The
arbitrator may grant injunctions or other relief in such dispute, but may not
award punitive or exemplary damages unless such limitation is prohibited by law.
The decision of the arbitrator shall be final, conclusive and binding on the
Parties to the arbitration. Judgment may be entered on the arbitrator’s decision
in any court having jurisdiction, and the Parties hereby irrevocably consent to
the jurisdiction of the Nevada District Court in and for the County of Clark for
this purpose.

9.2 Each Party shall be responsible for his or its own attorneys’ fees and
costs, in connection with any arbitration held pursuant to this Section 9.
Employee acknowledges that such costs may be greater than litigation in a court
of law.

9.3 All documents submitted as part of any arbitration that contain or refer to
any confidential information as detailed in Section 5, including without
limitation this Agreement, shall be treated as though filed under seal in a
court of law. Accordingly such documents shall be (i) submitted confidentially,
(ii) kept confidential by the Parties hereto and the arbitrator, and
(iii) returned to the submitting Party promptly after the arbitration award
becomes final.

9.4 In accordance with NRS 597.995, Employee affirmatively authorizes that any
dispute arising between the Parties be submitted to arbitration other than
violations of Sections 5 and 6 in which a Party may concurrently pursue
injunctive relief pursuant to Section 7. Employee expressly acknowledges that by
voluntarily agreeing to this Arbitration provision Employee is waiving important
rights, including the right to a jury trial.

9.5 Employee understands that by agreeing to this binding arbitration provision
Employee voluntarily, and expressly intends to waive and surrender his protected
rights to civil litigation and a trial by jury and any associated rights of
appeal. Employee’s signature herein confirms his voluntary agreement to this
provision and further confirms that Employee has read and understood the
contents of this agreement.

 

 

Date:                    , 2015 Employee’s signature

 

Page 10 of 13



--------------------------------------------------------------------------------

10. GENERAL PROVISIONS.

10.1 Assignment. Employee shall not have any right to delegate or transfer any
duty or obligation to be performed by him hereunder to any third party, or to
assign or transfer the right, if any, to receive payments hereunder, except that
Employee’s estate shall be entitled to any payments hereunder in the event of
Employee’s death. In consideration of the compensation and benefits received by
Employee pursuant to this Agreement, five percent (5%) of which amounts are
being paid specifically to support Employer’s right of assignment hereunder, but
such allocation is not intended to be construed as a measure of the value of
said right, Employee expressly agrees that the Employer’s rights and Employee’s
employment hereunder may be assigned by the Employer to any successor to the
business of the Employer on the condition that the assignee agree in writing to
assume all of the obligations of the Employer hereunder.

10.2 Amendments; Waivers. This Agreement may be amended only by agreement in
writing of both Parties. No waiver of any provision nor consent to any exception
to the terms of this Agreement shall be effective unless in writing and signed
by the Party entitled to the benefit of such provision to be waived or excepted
and then only to the specific purpose, extent and instance so provided. Neither
the failure nor any delay on the part of any Party to exercise any right,
remedy, power or privilege under this Agreement shall operate as a waiver
(express or implied) of that right, remedy, power or privilege.

10.3 Entire Agreement. This Agreement constitutes the entire agreement among the
Parties pertaining to the subject matter hereof and supersedes all prior
agreements and understandings of the Parties in connection therewith, including
any understanding or agreement, whether formal or informal, between Employee and
the Employer or any employees, directors, agents, managers or representatives
thereof referenced in the recitals hereto. Notwithstanding the foregoing, the
Parties agree that any other non-solicitation, non-disclosure or confidentiality
agreements between the parties shall remain in full force and effect during and
after the termination of this Agreement.

10.4 Governing Law. This Agreement and the legal relations between the Parties
shall be governed by and construed in accordance with the laws of the State of
Nevada applicable to contracts made and performed in such state, without
reference to any conflict of laws provisions. Only in the event any dispute,
difference, controversy or claim is not within the arbitration provisions of
Section 9, including disputes detailed in Subsection 9.4 arising under
Section 6, do the Parties agree to the exclusive jurisdiction of the courts of
Clark County, State of Nevada. The Parties hereto waive any other venue to which
they may be entitled by virtue of domicile, residence, or other reason.

10.5 Construction. The terms and conditions of this Agreement shall be construed
as a whole according to their fair meaning and not strictly for or against any
Party. The Parties acknowledge that any rule of construction to the effect that
ambiguities are to be resolved against the drafting Party shall not apply in the
interpretation of this Agreement. The provisions of this Agreement shall be
interpreted in a reasonable manner to give effect to the purpose of the Parties.

10.6 Severability. While the provisions contained in this Agreement are
considered by the Parties to be reasonable in all circumstances, it is
recognized that provisions of the nature in question may fail for technical
reasons and, accordingly, it is hereby agreed and declared that if any one or
more of such provisions shall, either by itself or themselves or taken with
others, be adjudged to be invalid as exceeding what is reasonable in all
circumstances for the protection of

 

Page 11 of 13



--------------------------------------------------------------------------------

the interests of the Parties, but would be valid if any particular restriction
or provisions were deleted or restricted or limited in a particular manner, then
the said provisions shall apply with such deletion, restriction, limitation,
reduction, curtailment, or modification as may be necessary to make them valid
and effective. If any one or more provisions, clauses, paragraphs, sections,
subclauses or subparagraphs contained in this Agreement shall for any reason be
held to be invalid, illegal, void or unenforceable, the same shall not affect
any other provision, clause, paragraph, section, subclause or subparagraph of
this Agreement, but this Agreement shall be construed as if such invalid,
illegal, void or unenforceable provision, clause, paragraph, section, subclause
or subparagraph had never been contained herein.

11. REVIEW BY PARTIES AND THEIR LEGAL COUNSEL.

11.1 The Parties represent that they have read this Agreement and acknowledge
that they have discussed its contents with their respective legal counsel or
have been afforded the opportunity to avail themselves of the opportunity to the
extent they each wished to do so.

11.2 Employee has been advised by the Employer that Employee should consider
seeking the advice of counsel in connection with the execution of this
Agreement, and Employee has had an opportunity to do so. Employee has read and
understands this Agreement and has sought the advice of counsel to the extent
Employee has determined appropriate.

11.3 Each person executing this Agreement in a representative capacity
represents and warrants that he or she has full power and authority to execute
this Agreement on such entities’ behalf and that this Agreement is binding and
enforceable against such entity.

12. EMPLOYEE REPRESENTATION AND ACCEPTANCE. By signing this Agreement, Employee
hereby represents that Employee is not currently under any contractual
obligation to work for another employer and that Employee is not restricted by
any agreement or arrangement from entering into this Agreement and performing
Employee’s duties hereunder.

IN WITNESS WHEREOF AND INTENDING TO BE LEGALLY BOUND THEREBY, the Parties hereto
have executed and delivered this Agreement as of the year and date first above
written.

 

“EMPLOYER” “EMPLOYEE” SBEHG LAS VEGAS I, LLC By:

 

a Nevada limited liability company Name: Michael Morgan By:

 

Stockbridge/SBE Holdings, LLC Name: Scott Kreeger a Delaware limited liability
company Title: President & COO SLS Las Vegas Hotel & Casino By:

 

Acknowledged by: Name:

 

“OWNER”

 

Page 12 of 13



--------------------------------------------------------------------------------

Schedule 1 - Definitions

 

  (a) “Affiliate” - means with respect to a specified Person, (i) any other
Person who or which is: directly or indirectly controlling, controlled by or
under common control with the specified Person; or (ii) any member or manager of
the specified Person, that is not an individual. For purposes of this definition
only, “control,” “controlling” and “controlled” mean the right to exercise,
directly or indirectly, more than fifty percent (50%) of the voting power of the
stockholders, members or owners and, with respect to any partnership, trust or
other entity or association, the possession, directly or indirectly, of the
power to direct or cause the direction of, or whose consent is required for, the
management or policies of the controlled entity. For the purposes of this
Agreement, “Person” shall mean an individual, partnership, corporation, limited
liability company, trust, unincorporated association or joint venture.

 

Page 13 of 13